Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 24, 2019

The Court of Appeals hereby passes the following order:

A19A1482. CEDRIC KIMBROUGH v. THE STATE.

      In 1993, Kimbrough was convicted by jury of selling cocaine and possession
of cocaine with intent to distribute. The trial court sentenced him as a recidivist to
life in prison. We affirmed his convictions on direct appeal. See Kimbrough v. State,
215 Ga. App. 303 (450 SE2d 457) (1994).
      In 2011, Kimbrough filed a motion to vacate/correct void sentence, arguing
that his previous convictions did not qualify him for a recidivist sentence. We
rejected this argument on appeal, holding that Kimbrough’s challenge to the factual
predicates underlying his prior convictions used in recidivist sentencing did not
present a valid void sentence claim. See Kimbrough v. State, 325 Ga. App. 519, 522
(1) (754 SE2d 109) (2014).         In 2018, Kimbrough filed another motion to
vacate/correct void sentence, again arguing that his prior convictions did not qualify
him for a recidivist sentence. The trial court denied his motion, and Kimbrough filed
this direct appeal. We, however, lack jurisdiction.
      “It is axiomatic that the same issue cannot be relitigated ad infinitum.” Echols
v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253
Ga. App. 510, 511 (2) (559 SE2d 528) (2002). Our rulings in the prior cases before
this Court act as res judicata. See Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649
SE2d 313) (2007). Thus, Kimbrough is barred from seeking further judicial review
on this issue. See id.; see also Ross v. State, 310 Ga. App. 326, 328 (713 SE2d 438)
(2011) (law of the case rule bars successive void sentence appeals). Accordingly, this
appeal is hereby DISMISSED.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/24/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.